Broyles, J.
1. In view of the very slight degree of diligence shown to have been exercised by the defendant in endeavoring to secure the attendance of the witness referred to in his motion for a continuance, and' *286of the fact that he did not state in the motion, as required by section 987 of the Penal Code, that he expected to be able to procure the testimony of the witness at the next term of the court, there was no error in overruling the motion.
Decided June 26, 1916.
Indictment for seduction; from Early superior court — Judge Worrill. March 1, 1916.
W. I. Geer, for plaintiff in error.
B. T. Gastellow, solicitor-general, R. R. Arnold, contra.
2. The reopening of a case is always a matter within the sound discretion, of the trial judge. In this case it is not shown that the judge abused that discretion in refusing to reopen the ease for the purpose of receiving the testimony of a witness for the defense who had just arrived, when the jury had been out for three or four hours considering their verdict.
3. One who is charged with seduction, and who is found guilty of fornication only, will not be heard to eomplain of rulings upon the trial which could have been prejudicial to him only in the event of his having been convicted of the offense of seduction.
4. The verdict was supported by the evidence, and there was no error in refusing a new trial. Judgment affirmed.